UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

Vv.

CASE No. 8:20-cr-77-T-36TGW

JOSE ISMAEL IRIZARRY
NATHALIA GOMEZ-IRIZARRY

 

ORDER

This CAUSE came on for consideration upon the Court’s

September 16, 2020 Order (Doc. S-53) directing that the defendants’ plea

agreements remain sealed for a period of 45 days. The 45-day period has now

expired, and both the government and defense counsel indicate that they do not

intend to request an extension of the sealing. Accordingly, the plea agreements

should now be unsealed.

It is, therefore, upon consideration,
ORDERED:

That the Clerk is directed to UNSEAL the plea agreements of
defendants Jose Ismael Irizarry (Doc. S-59) and Nathalia Gomez-Irizarry
(Doc. S-58).

It is so ORDERED.

DONE and ORDERED at Tampa, Florida, this 10 bay of

November, 2020.
Drones Ps Wen

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 
